PeR Cueiam.
Absence of a necessary party may be taken advantage of by demurrer, Geitner v. Jones, 173 N. C., 591, 92 S. E., 493, but where amounts due are admitted or not controverted, tbe ward as against a demurrer for misjoinder of parties and causes may follow guardianship funds, McNeill v. McBryde, 112 N. C., 408, 16 S. E., 841, and bold bondsman liable for any deficiency, without making representative of insolvent deceased guardian party. Humphrey v. Surety Co., 213 N. C., 651, 197 S. E., 137.
In case tbe amounts alleged to be due are controverted, see Moses v. Moses, 204 N. C., 657, 169 S. E., 273, and McNeill v. Currie, 117 N. C., 341, 23 S. E., 216.
Tbe rulings upon tbe demurrers will be upheld.
Affirmed.